
	

115 S1458 IS: Reverse Mass Incarceration Act of 2017
U.S. Senate
2017-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1458
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2017
			Mr. Booker (for himself and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To establish a grant program to incentivize States to reduce prison populations, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Reverse Mass Incarceration Act of 2017.
		2.Grant program
 (a)In generalTitle I of the Omnibus Crime Control and Safe Street Act of 1968 (42 U.S.C. 3711 et seq.) is amended by adding at the end the following:
				
					MMState prison population reduction grant program
						3031.Grant program
 (a)In generalThe Attorney General may make grants to States to assist States in reducing crime rates and incarcerations.
 (b)EligibilityA State shall be eligible to receive a grant under this section if the State demonstrates that, during the 3-year period preceding the application for a grant under this section—
 (1)the total number of individuals incarcerated in correctional or detention facilities in the State was reduced by not less than 7 percent; and
 (2)the rate of crime within the State did not increase by more than 3 percent. (c)ApplicationAn eligible State seeking a grant under this section shall submit to the Attorney General an application in such form and manner and at such time as the Attorney General requires, which shall include a clear methodology based on population size and other factors.
 (d)Use of grant fundsA grant awarded under this section shall be used by a State to implement evidence-based programs designed to reduce crime rates and incarcerations..
 (b)Authorization of appropriationsSection 1001(a) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3793(a)) is amended by adding at the end the following:
				
 (28)There are authorized to be appropriated to carry out part MM $2,000,000,000 for each of fiscal years 2018 through 2027..
			
